Citation Nr: 1609886	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran currently resides within the jurisdiction of the RO in Detroit, Michigan.  

This matter was before the Board June 2013, when it was remanded for further procedural and evidentiary development.  It now returns for appellate review.

As noted in the June 2013 Board remand, the Veteran was denied entitlement to service connection for psychiatric disability in May 2005 and November 2007 rating decisions.  The June 2013 Board remand found that additional relevant official service department records were associated with the electronic paperless claims file within Virtual VA in November 2010, and because the newly associated service records were relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C F R § 3 156(c) (2015).  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), as in prior adjudicative actions by VA, entitlement to service connection for an acquired psychiatric disability encompasses any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.

In his September 2009 substantive appeal, the Veteran requested a Travel Board hearing.  February 2011 correspondence informed the Veteran that a Travel Board hearing was scheduled for April 21, 2011; however, the Veteran did not report for the scheduled hearing.  The Veteran has not requested that the hearing be rescheduled or provided good cause for his failure to report for the scheduled hearing.  Accordingly, his hearing request is deemed withdrawn and the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2015).

Additional evidence was received subsequent to the most recent re-adjudication of the claim, in the October 2013 supplemental statement of the case.  Such includes a VA report of hospitalization for psychiatric care in May 2015, which was associated with the record in January 2016.   The Veteran did not waive review of the additional evidence by the agency of original jurisdiction.  See 38 C.F.R. § 1304 (c) (2015).  However, in light of the grant of the appeal in full, a remand for consideration of such is not warranted.

Finally, in June 2013, VA received notice that the Veteran appointed the American Legion as his representative.  However, when the Veteran's case was initially certified to the Board, he was represented by Disabled American Veterans.  Additionally, the Board recognizes Disabled American Veteran provided a brief on the Veteran's behalf in May 2015.  However, November 2013 VA correspondence reflects this appeal was recertified to the Board in November 2013, when the Veteran was also notified of such.  Thus, the Board finds this change in representation is timely.  See 38 C.F.R. § 20.1304(a) (2015).


FINDING OF FACT

An acquired psychiatric disability, currently diagnosed as bipolar disorder, is etiologically related service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, currently diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board grants service connection for an acquired psychiatric disorder.  This award represents a grant of the only issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect to this claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the June 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that he developed an acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran stated that he began to experience manifestations of his acquired psychiatric disorder during service.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

A review of the Veteran's service treatment records finds such reference psychiatric problems during service.  Specifically, a March 1993 service treatment record diagnosed depression.  Additionally, a November 1994 service treatment record noted anxiety.  A subsequent November 1994 service treatment record reflected an admitting diagnosis of adjustment disorder with depressed mood.  A November 1994 service treatment record reflected a discharge diagnosis of observation for suspected mental condition, while another November 1994 discharge record indicated adjustment disorder with mixed features had resolved.  Moreover, in November 1994 the Veteran reported he had been in therapy for about one year because of his marital separation and problems at his command and that during that time he had tried multiple medications, including Prozac, Paxil, and Xanax, each of which was discontinued because of side effects.  

Additionally, the Veteran's service treatment records dated in July 1993, August 1993, November 1993 and February 1994 reflect he was prescribed Pamelor.  The Veteran submitted an article in May 2013, which stated Pamelor is prescribed for depression.  The Veteran's service personnel records reflect performance difficulties.  Specifically, a December 1994 service personnel record found the Veteran to be unsuited as engineer petty officer due to misconduct, poor performance, and lack of leadership, which the Board finds may be an indicator of psychiatric problems.  As the Veteran's service records are supportive of his competent and credible contentions that he experienced psychiatric manifestations in service, the element of demonstration of an in-service disease or injury is met.

Post service medical records reflect post-service mental issues as early as May 2002, when the Veteran was diagnosed with adjustment disorder with depressed mood.  A March 2005 VA examiner noted a diagnosis of depression.  A September 2006 VA treatment record also diagnosed posttraumatic stress disorder (PTSD) secondary to childhood sexual and physical abuse.  Other private treatment records and VA treatment records noted a diagnoses of depressive disorder, bipolar disorder type I, anxiety disorder not otherwise specified (NOS), major depression and dysthymia.  

The Veteran filed his current claim to reopen service connection for an acquired psychiatric disorder in April 2008.  A February 2008 VA treatment record documented a primary diagnosis of bipolar disorder, NOS.  A February 2008 VA treatment record stated the Veteran saw a psychiatrist for the first time in early to mid-1990s, at which time he had problems with his wife as well as problems with the officer in charge at the Coast Guard and that he was then diagnosed with depression, anxiety, panic and PTSD, which stemmed from among other things but also referenced picking up dead bodies from the water while in the Coast Guard.  March 2008 VA treatment records continued the diagnosis of bipolar disorder, NOS.  A May 2008 VA treatment record diagnosed bipolar disorder type I, depressed and anxiety disorder NOS.  March 2009 VA treatment records reflected an admitting diagnosis and discharge diagnosis of bipolar disorder.  A September 2009 VA treatment reflected an admitting diagnosis of bipolar disorder, depressed.  May 2011, June 2011 and July 2011 VA treatment records diagnosed bipolar disorder type I, depressed and anxiety disorder NOS.

November 2011, December 2011, January 2012 and March 2012 VA treatment record diagnosed bipolar disorder, depressed.  A May 2012 VA treatment record noted major depressive disorder, recurrent, severe, without psychotic features and PTSD but further examination was indicated for PTSD.  Multiple other May 2012 and June 2012 VA treatment record diagnosed bipolar disorder, mixed and PTSD secondary to childhood sexual abuse.  July 2012, August 2012, October 2012 and November 2012 VA treatment records diagnosed bipolar disorder, most recent episode depressed, and PTSD secondary to childhood sexual abuse.

An April 2013 VA treatment record diagnosed bipolar disorder, mixed, and PTSD secondary to childhood sexual abuse.  May 2013 and June 2013 VA treatment records noted bipolar mood disorder, type I, most recent mixed without psychotic features, with insomnia and anxiety in context of bipolar mixed picture and PTSD.  These VA treatment records further noted PTSD was secondary to childhood sexual abuse.  A July 2013 VA treatment reiterated the same findings but also noted bipolar mood disorder type I with worsening depression.  The most recent evidence of a mental condition is an April 2014 VA problem list which, in part, listed bipolar disorder and PTSD as current conditions.  However, the Veteran has not alleged in-service PTSD stressors and as noted above, his PTSD has been primarily and repeatedly linked to childhood sexual abuse.  Thus, evidence shows that the Veteran's acquired psychiatric disorder is best characterized as bipolar disorder, as it is currently diagnosed as such.  Therefore, the current disability element for an acquired psychiatric disorder is established by the evidence.

During the March 2005 VA examination, the Veteran reported his mental symptoms began 15 years ago (which would have been in 1990, during his active service) and included trouble sleeping for 15 years.  The Veteran also described constant symptoms of insomnia, sadness, anxiety, and loneliness.  In a February 2008 VA treatment record, the Veteran reported increasing depression, suicidal feelings and trouble sleeping.

The Veteran is competent to describe the symptoms of insomnia, sadness, anxiety, loneliness, suicidal feelings and depression and to recall when the symptoms onset.  Thus, the Veteran's lay belief that his acquired psychiatric disorder is related to service could have sufficient weight to establish the nexus element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that a valid medical opinion is not required to establish nexus.  Id.  The Veteran is competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of such symptoms during and since service.  His statements are credible because they are consistent in that he maintained the symptoms began while he was in service.  Additionally, such is substantiated by his service treatment records, as described above.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a)  ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's statements as to the onset of his bipolar disorder to be credible and his statements are accorded significant evidentiary weight.  Moreover, although the March 2005 VA mental disorder examination report provided an opinion which stated the Veteran's present depression was less likely as not caused while he was on active duty, such was based on the examiner's finding that the November 1994 service treatment records showed no evidence of major depression, psychosis, or anxiety disorder and that there was a minimization of substance use on the testing.  However, such appears to discount the actuality that the Veteran was hospitalized for psychiatric treatment during this period.  Therefore, the Board finds this evidence, along with the documented onset of the Veteran's psychiatric symptoms, are sufficient to outweigh the opinion of the examiner in the March 2005 examination report.

The Board finds that the Veteran is both competent and credible to report the manifestations of his psychiatric problems during and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's currently diagnosed bipolar disorder is etiologically related to service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that bipolar disorder is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bipolar disorder is warranted.



ORDER

Entitlement to service connection for acquired psychiatric disability, currently diagnosed as bipolar disorder, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


